Citation Nr: 1216567	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2010.  This matter was originally on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.

The Board recognizes that the Veteran's claim has been developed and adjudicated as a claim for service connection for PTSD; however, the evidentiary record also indicates a diagnosis of anxiety disorder NOS.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has recharacterized the issue on appeal. 

In December 2009, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In March 2012, the Board received a letter from the Veteran noting that he was so distraught over his case and his desire to consult with a representative or with an attorney before commenting on the February 2012 Supplemental Statement of the Case (SSOC).  The Veteran stated that he did not feel comfortable coming to VA after learning that there was an average of 950 suicide attempts each month by Veterans who were receiving some type of treatment from VA.  The Veteran closed his letter with a request for some additional time to retain legal counsel "before he ended up like one of the above-mentioned suicide statistics."

The Board notes that the Veteran has been represented by the New York Division of Veterans' Affairs since May 2001, and there is no indication in the record that the Veteran has revoked such representation.  In addition, the Veteran did not request a specific period of time required to retain legal counsel, he merely requested that he would appreciate some additional time.  The Board notes that the Supplemental Statement of the Case was mailed to the Veteran on February 3, 2012.  He was advised at that time that if he wished to respond, he had 30 days from the date of the letter to respond.  It has been more than 60 days since the mailing of the Supplemental Statement of the Case and more than 60 days since the receipt of the Veteran's March 1, 2012, letter at the Board.  The Board has received no additional correspondence from the Veteran or his representative.  As such, the Board will proceed with the adjudication of the Veteran's claim for service connection.


FINDING OF FACT

The Veteran does not have a psychiatric disability attributable to his period of service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's February 2010 Remand, the Appeals Management Center (AMC) requested additional information from the United States Army & Joint Services Records Research Center (JSSRC) in order to verify the Veteran's claimed in-service stressors, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A July 2010 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The July 2010 letter informed the Veteran of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The record also indicates that the appellant has applied for Social Security Administration (SSA) benefits; however, the duty to obtain records only applies to records that are "relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.").  

The Veteran has not contended that he was pursuing SSA benefits for a psychiatric disability.  There is no indication, then, that the records would be relevant to the claim on appeal.  What is "of consequence" in this case is whether the Veteran's current psychiatric disability is related to his military service, and there is no indication that SSA records would include any such information.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (SSA records are relevant if related to the injury claimant is seeking benefits for and there is a reasonable possibility of substantiating claim).  Thus, there is no indication that the SSA records would be relevant to these claims.  Remanding the case to obtain such records would serve no useful purpose.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in January 2012.  38 C.F.R. § 3.159(c)(4).  The January 2012 VA examiner addressed the Veteran's current psychiatric diagnosis and its etiology in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The January 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

A November 2001 VA psychiatry note indicates that the Veteran presented to the emergency room because he was stressed out and was not doing well at home.  The Veteran had been unable to hold a job and was under a lot of stress.  The Veteran stated that he had been feeling depressed since he left the military in 1979, was not doing well, and was having flashbacks from time to time.  Diagnosis was depression, not otherwise specified, and PTSD.  He was referred to the Salvation Army because he was homeless and also referred to psychiatry outpatient clinic for counseling and possible psychopharmacology treatment.

The record includes a November 4, 2002, Psychological Evaluation by a private psychologist.  The report noted that the Veteran was referred for a psychological evaluation due to concerns centering on his difficulties with focus, pace, attention, and vocational and interpersonal functioning.  The psychologist noted that current levels of cognitive and socio-emotional functioning were being sought so as to generate recommendations for treatment.

The psychologist noted that the Veteran was a former Marine with a history of difficulties maintaining employment, difficulties with focus, pace, and persistence, and difficulties with interpersonal relationships.

The psychologist noted that the Veteran experienced a great deal of trauma related to the time he spent in the Marine Corps.  The Veteran reported that he was stationed on the U.S.S. Guam where he witnessed a comrade's death.  He stated he saw him lose his balance but was ordered by the ranking officer not to break out of the formation to offer assistance.  He also described a helicopter mishap.  The psychologist noted that in addition, the Veteran learned that everyone who stayed in his unit after his own discharge had subsequently died in a terrorist attack in Beirut. 

The psychologist noted that these, and other incidents, had had an effect on the Veteran on a daily basis and that he experienced recurrent flashbacks and nightmares about what had happened to his fellow Marines.  The psychologist also noted that the Veteran experienced psychological distress whenever authority figures at work offered constructive criticism.  The psychologist noted that the Veteran was also experiencing a great deal of anxiety, depression, insomnia, and anhedonia.

The psychologist noted that the Veteran's presentation was marked by pressured speech.  Rapport, however, was established and the Veteran appeared to be comfortable with the psychologist as he was able to engage in free and spontaneous conversation.  The psychologist noted that during the testing situation, the Veteran exhibited a great deal of mental confusion and he often gave responses that indicated that he did not fully understand the content of questions or task demands, and he sometimes spoiled initially correct responses.  The psychologist also noted that the Veteran exhibited a great deal of pride in his work and made excuses whenever a task was challenging for him.  He demonstrated good effort and responded well to verbal praise.

The psychologist noted that because the Veteran was cooperative and testing conditions were adequate, the results of the evaluation were considered to be a valid estimate of his intellectual functioning.

After administration of the Minnesota Multiphasic Personality Inventory (MMPI-2) and Wechsler Adult Intelligence Scale (WAIS-III), the psychologist noted that the Veteran had experienced some traumatic events both during and after his tour of duty in the Marine Corps.  The psychologist noted that according to the WAIS-III, the Veteran was functioning in the average range of intellectual functioning.  He exhibited a great deal of both inter-test and intra-test scatter and many other indications of his mental confusion and difficulties with focus, attention, concentration, and pace.  Assessment of his visual-motor integration indicated functioning that was within normal limits; however, it also indicated that the Veteran exhibited inadequacies in planning and organizational skills and visual short-term memory.  Assessment of the Veteran's socio-economic functioning indicated that he met the criteria for PTSD and that this was impacting upon all areas of his functioning.  

In September 2006, VA received the Veteran's statement in support of claim for service connection for PTSD which noted that while deployed on the U.S.S. Guam, the Veteran was riding in a helicopter which was in formation with another helicopter which "exploded in air."  The helicopter in which the Veteran was riding "rocked back and forth constantly while in flight from that point."  The Veteran stated that he heard "Mayday, Mayday" from the pilot.  He stated that he saw black smoke from the port and was yelled at for looking out the window.  The Veteran stated that the Staff Sergeant yelled, "Keep your heads forward and brace yourselves because this mother f___er's going down."  The Veteran noted that G. Cruz and A. Govan were killed.  

The Veteran also stated that after landing on top of the flight deck of the U.S.S. Guam, they were rushed off the helicopter and told to get into formation on the second floor or hull of the ship.  The Veteran reported that while at attention, he heard the scream of a man falling from the flight deck and that the man was believed to have been an air traffic controller.

In September 2006, the RO received a letter from an intern and a licensed social worker at Family Service League.  The letter noted that the Veteran had been in counseling from January 2006 and was being treated for PTSD resulting from the Veteran's time in the Marines from 1979 to 1980.  The letter indicated that the Veteran stated that the traumatic event of a helicopter crash in conjunction with watching one of his peers fall to his death and the Veteran's inability, due to strict instruction by a commanding officer not to rescue him, continued to stay with him.  The letter indicated that as a result of the events, the Veteran reported having limited functions when engaged in daily activities and personal relationships.  The letter noted that the Veteran's distress was also seen as a form of sleep disturbance with reports of disturbing thoughts and memories that prohibited him from initiating or maintaining sleep.  The letter noted that through treatment, the Veteran's PTSD symptoms had decreased to an extent.

In December 2009, the Veteran submitted a statement in support of his claim for PTSD in which he indicated that while in basic training at Parris Island, someone from his platoon left the barracks and tried to swim back home.  This particular person was found decomposed and buried up to his waist in the sand with crabs eating his face.  The Veteran reported that the drill sergeants showed him pictures of this and that the drill sergeants were later prosecuted and removed.

In October 2011, JSRRC verified the Veteran's alleged stressor of a helicopter crash.  JSRRC stated, 

We have reviewed the 1978 command history for the USS GUAM (LPH-9).  The history reveals that the USS GUAM departed with USMC squadron HMM-264 and Battalion Landing Team 1/8 (BLT 1/8) on a Mediterranean Sea deployment on February 27, 1978.  On March 20, 1978, a CH-53 helicopter from HMM-264 crashed while operating from an advance base ashore during PHIBLEX 3-78 at Carboneras, Spain.  The helicopter was engaged in a routine training mission ferrying troops assigned to BLT 1/8.  The occupants, four crewmembers and five troop passengers, were evacuated by other HMM 264 helicopters to the USS GUAM for emergency treatment.  Four personnel . . . died as a result of their injuries.  A memorial service was conducted on the ship and attended by the officers and 1300 enlisted men of the USS GUAM, HMM 264 and BLT 1/8.

In January 2012, the Veteran underwent a VA examination.  The Veteran was diagnosed as having anxiety disorder, not otherwise specified, and Cluster C personality treats.  The examiner noted that the anxiety disorder diagnosis was comprised of symptoms of impaired concentration, sleep disturbance, somatic preoccupation, and nightmares and that it represented a continuation of the symptoms diagnosed previously as PTSD.  The examiner noted that the cluster C personality treats were at least as likely as not the same traits that led to a diagnosis of "immature personality" when the Veteran was in the Marine Corps.  The examiner noted that because of insufficient evidence that the Veteran's symptoms (avoidant and obsessive compulsive traits) existed in childhood or adolescence, the Veteran did not meet full DSM-IV criteria for a personality disorder.

The examiner noted that the 2002 psychological report failed to link a diagnosis of PTSD to specific trauma and that the MMPI-2 profile noted in the report was inconsistent with a diagnosis of PTSD.  The MMPI-2 was readministered with the following results:  the Veteran's extremely elevated FBS score suggested either exaggeration of somatic complaints or significant preoccupation with possible physical symptoms.  The profile was not consistent with a diagnosis of PTSD.  

The examiner noted that the Veteran had some difficulty recalling sequences of events and dates, although he was able, after reviewing documents he brought with him to the examination, to provide some developmental specifics.  The Veteran stated that he grew up on Long Island in an intact family, the third of four siblings.  He believed that he had a C average in high school but said that he did not want to go to college when he graduated and decided instead to enlist in the Marine Corps.  After the Veteran told his command on board the U.S.S. Guam that he was a conscientious objector (at least a week prior to the stressor event noted in the claims folder) he was referred for a psychiatric evaluation, and was then (by his account) rejected by his fellow Marines.  He was diagnosed at that time with "Immature Personality," and later accepted a general under honorable conditions discharge after fighting with another Marine about his CO status.  Following the Veteran's separation from the military, he reported having significant difficulties socializing.  The Veteran reported that he found dating "didn't offer me anything," and he once broke a college friend's leg while roughhousing.  The Veteran married in 1996 but his wife left him eight or nine months later (pregnant with his only child) because, he believed, he had lost a job at Home Depot and could not provide for her.  The Veteran reported that he had not been in a romantic relationship since his divorce.  The Veteran reported that he had been a member of, and a volunteer with, a church group for the prior nine or ten years and a member of the church's security force.  The Veteran reported that he stopped speaking to two of his siblings after a dispute over money when he was asked to donate to his parents' anniversary celebration.

The Veteran reported that he was employed at that time as a security guard and had had as many as 40 jobs since his separation from the military but was unable to identify a recurring pattern of reason for his impaired occupational functioning.  The examiner noted that it appeared that the Veteran had trouble concentrating and organizing and said that he was late to some jobs because he overslept.  The examiner noted that the Veteran decided a number of months into his enlistment that he was a conscientious objector (although he was not deployed to a combat theatre) which alienated members of his unit (1st Battalion, 8th Marines) on board the USS Guam and at Camp Jejune.  The examiner noted that the Veteran was noted to be unmotivated by a military clinician in 1978.

The Veteran reported that he had not received any mental health treatment since 2006 when he was being counseled by the Family Service League, and he was not taking psychiatric medications.  The examiner noted that the Veteran was seen two or three times in 2001 and 2002 as a psychiatric outpatient at the VAMC, and was seen at the Family Service League for at least nine months in 2006.  The Veteran was also treated for an indeterminate period in 2007 at the Hicksville counseling center for families.  

The Veteran reported that he decided not to pursue Social Security Administration (SSA) disability but noted that he had submitted an application.  

The Veteran reported depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships.  

The examiner noted that in the interview, the Veteran said that he did not, in fact, witness the crash of the helicopter but was in the air when the accident occurred (most of the helicopter crew were subsequently rescued, but the Veteran did not participate in the rescue).  He said that his problems in the military were primarily related to his decision to declare himself a conscientious objector, with the result that he was rejected by members of his unit.  The Veteran did not describe any fear of hostile military or terrorist activity on board the U.S.S. Guam.  

With respect to the Veteran's other psychiatric diagnoses, the first question that must be addressed, therefore, is whether incurrence of a chronic acquired psychiatric disorder is factually shown during service.  

The Veteran's treatment records indicate that the Veteran was referred for psychiatric evaluation because of his lack of interest in and failure to adjust to military duty.  

In May 1977, the Veteran was seen after passing out.  The Veteran complained of slight chest pain and stated he had a headache and tingling feeling before passing out.  Later that month, the Veteran again presented after he passed out during inspection.  In June 1977, the Veteran presented with headache and blackouts.  In December 1977, the Veteran returned for an appointment with the division psychiatrist where he noted that he was a conscientious objector.  A March 1978 psychiatry consultation sheet found that mental status examination remained the same and was unremarkable.  Impression was immature personality.  In June 1978, the Veteran presented with complaints of migraine headache with past history of blackouts.  The Veteran was seen in December 1978 for severe headache and blackouts.  In January 1979, the Veteran was evaluated for fitness for duty due to his headaches and blackouts.  The Veteran noted that his symptoms began when he joined the Marine Corps.  Evaluation revealed immature personality.  Administration discharge was recommended.  In February 1979, the Veteran was seen with history of headaches, blackouts, and some vertigo since boot camp.  The Veteran hyperventilated with spasms and crying in January 1979 and blacked out.  Assessment was 

This appears to be a typical tension [headache] caused by situational stress.  With the long h[istory] (2 y[ea]rs) and the repeated normal exams, it is unlikely that anything else is going on.  I feel the only cure for this is separation from the M[arine] C[orps].  Any medications will be only or marginally beneficial. 

Initially, the Board notes that personality disorders, which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which was the basis of the service diagnosis, will be accepted as showing pre-service origin.  Personality disorders are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011). 

Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

It is clear that the Veteran was diagnosed in service as having immature personality.  In addition, the January 2012 VA examiner diagnosed the Veteran as having Cluster C personality traits and noted that these traits were at least as likely as not the same traits that led to diagnosis of "immature personality" when the Veteran was in the Marine Corps.  

There is no competent evidence of record, however, documenting that the Veteran had an acquired psychiatric disorder in service which superimposed upon the preexisting personality disorder.  

As noted above, continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  As noted above, an acquired psychiatric condition was not "noted" in service, only a personality disorder.  In addition, although in November 2011 the Veteran reported feeling depressed since he left the military in 1979, the Board finds his allegations to be of limited probative value.  

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to provide evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Such lack of contemporaneous evidence, however, is for consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of objective evidence of any acquired psychiatric disorder until decades after service.  

In addition, the Veteran has made internally inconsistent statements regarding his claimed stressor.  Specifically, in November 2002, the Veteran reported that he was stationed on the U.S.S. Guam where he witnessed a comrade's death.  The Veteran stated he saw him lose his balance but was ordered by the ranking officer not to break out of the formation to offer assistance.  In the Veteran's September 2006 statement, however, he stated that after landing on top of the flight deck of the U.S.S. Guam, they were rushed off the helicopter and told to get into formation on the second floor or hull of the ship.  The Veteran reported that while at attention, he heard the scream of a man falling from the flight deck and that the man was believed to have been an air traffic controller.  In the September 2006 letter from a Vet Center intern, it was noted the Veteran stated that the traumatic event of a helicopter crash in conjunction with watching one of his peers fall to his death and the Veteran's inability, due to strict instruction by a commanding officer not to rescue him, continued to stay with him.  In his December 2009 testimony, the Veteran stated that while locked up in formation in the hull of the ship, one of the air traffic controllers fell to his death.  The Veteran testified, "We saw his body fall, and I was the only one that broke out of the formation to help him."

The Board finds that the Veteran has provided internally inconsistent statements regarding his claimed stressor throughout this appeal.  As such, his statements cannot be found to be credible.

The lack of credibility of the Veteran's stressor statements along with the Veteran's self interest in making such statements, leads the Board to question the credibility of the Veteran's other statements, including his statement of continuity of symptomatology.  Thus, due to such lack of credibility, in addition to the lack of any type of treatment for depression or anxiety from 1979 to 2001, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his depression since service to be not credible.  

The Board acknowledges that the November 2001 VA psychiatry note and November 2002, private Psychological Evaluation contain diagnoses of PTSD.  In contrast, the January 2012 VA examiner diagnosed anxiety disorder and cluster C personality traits, and the January 2012 VA examiner specifically noted that diagnoses of PTSD in the Veteran's treatment records were based on events that were inconsistent with the Veteran's recollection at that interview.  

Although the helicopter incident was verified, the Veteran's involvement and perception of that incident varied during the course of his claim and his mental health evaluations.  The Board does not find his statements to be credible, and thus the diagnoses of PTSD are not probative.  

The Veteran, however, did meet the diagnostic criteria for Anxiety Disorder.  In addition, the Veteran was diagnosed as having Depression NOS in November 2001.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and military service.

The Board notes that the psychologist who authored the November 2001 treatment record does not relate the Veteran's psychiatric symptoms, diagnosed then as Depression NOS and PTSD, to his military service.  Similarly, the January 2012 VA psychologist opined that the Veteran's anxiety disorder was "less likely as not due to his military service."  The examiner noted that he reviewed the Veteran's service treatment records which showed a diagnosis of "immature personality" while in the service and that he reviewed the 2002 psychological report which failed to link a diagnosis of PTSD to specific trauma and the MMPI-2 profile which was inconsistent with a diagnosis of PTSD.  The VA examiner did not base his opinion solely on the Veteran's reported history, and noted that diagnoses of PTSD in the Veteran's treatment records were apparently based on events that were inconsistent with the Veteran's recollection at that interview.

Thus, the Board finds that the medical evidence does not attribute the Veteran's anxiety disorder or depression to his period of service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the medical evidence does not show treatment or diagnosis of psychiatric problems until a number of years after service.  The appellant did not begin to state he had experienced depression since service until after he filed his claim for VA compensation in June 2001.  Post-service treatment records show a few complaints of psychiatric symptoms, but, again, not until after he filed his claim for VA compensation in June 2001.  

Thus, the record is devoid of any evidence of in-service incurrence of a chronic acquired psychiatric disorder, credible evidence of continuity of symptomatology, and competent evidence of a nexus between service and currently diagnosed depression and anxiety disorders.

Although the Veteran contends that his psychiatric disorders are related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not for application.  




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


